1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by PCT/JP2018008830 (hereinafter referred to as Nakamur) with equivalent English translation provided by (Nakamur US2020/110129 A1)
in view of Chen et al. CN1598521A (hereinafter referred to as Chen). WO 2018220931 A1. 

Regarding claim 1, Nakamur teaches a system (fig. 1, inspection system 1, par. [0022]) for scanning a semiconductor specimen (fig. 1, semiconductor device D, par. [0022]), the system comprising: - a light source producing an illuminating beam, - a scanner (fig. 2, optical device 31A, par. [0029]) optically connected to the light source (fig. 2, light source 33, par. [0034]) and comprising: a plurality of optical devices (fig. 2, internal optical system 36, par. [0029]) including a first optical device (fig. 2, pupil relay lens 45, par. [0033]) configured, in a scanning mode, to transmit light along an fig. 2, first optical path L1, par. [0041]) towards a second optical device (fig. 2, light guide element (mirror) 40b, par. [0033]), at least one optical element (fig. 2, Galvano mirrors 44a, par. [0033]) optically connected to the first optical device (39a) and capable to deviate an optical path of light transmitted by the first optical device, at least one imaging sensor (fig. 2, first photodetector 34, par. [0029]) - at least one light detector (fig. 2, first photodetector 34, par. [0029]) configured to detect light resulted from scanning at least part of the semiconductor specimen (fig. 2, semiconductor device D, par. [0029]), - a processor and memory circuitry (PMC) (fig. 2, calculator 21, par. [0026]) operatively connected to the scanner (44a and 44b) and configured, in a test mode, to: control the at least one optical element (fig. 2, Galvano mirror 44a, par. [0037]) to deviate the optical path of light (fig. 2, first optical path L1, par. [0041]) transmitted by the first optical device (45) so to transmit along a second optical path (fig. 3, second optical path L2, par. [0041]) comprising the at least one imaging sensor (35), instead of transmitting towards the second optical device (40b), thereby enabling acquiring, by the at least one imaging sensor (35), image data informative of the first optical device (45); process the acquired image data (fig. 2, calculator 21 generates a pattern image or an emitted light image (an analysis image) on the basis of detection signals input from the photodetectors 34 and 35, par. [0043]). 
Nakamur does not teach acquiring, by the at least one imaging sensor, image data informative of the first optical device;  process the acquired image data to obtain results informative of operability of the first optical device. However The manner of 
Chen teaches acquiring, by the at least one imaging sensor (fig. 1, a CCD camera 1-2, Summary), image data informative of the first optical device (fig. 1, lens group 1-1, Summary); process the acquired image data (fig. 1, image acquisition module 2, Summary) to obtain results informative of operability of the first optical device (fig. 1, data processing of 3, it is input into the computer 4, Summary).

Regarding claim 2,  Nakamur and Chen teaches the system of claim 1, Nakamur further teaches wherein the scanner (fig. 2, optical device 31A, par. [0029]) comprises: - a plurality of pairs (fig. 2, collimator lenses 39a, mirror 40a, collimator lenses 39b, mirror 41a, par. [0033]), each pair including: an optical device (fig. 2, collimator lens 39a, par. [0033]) configured, in a scanning mode, to transmit light along an optical path (fig. 2, first optical path L1, par. [0041]) towards another optical device (fig. 2, collimator lens 40a, par. [0033]) of the scanner, Atty Docket No. 08090.458 (L0458) at least one optical element (fig. 2, Galvano mirror 44b, par. [0037]) optically connected to the optical device (39a) and capable to deviate an optical path (L1) of light transmitted by the optical device, wherein the PMC (fig. 2, calculator 21, par. [0026]) is configured, during test of an optical device (44a) of a given pair (fig. 2, Galvano mirrors 44a, 44b, par. [0037]) to: control at least one optical element (44a) of the given pair to deviate the optical path of light transmitted by the optical device  (44a) of the pair so to transmit along a second optical path (fig. 2, first optical path L2, par. [0041]) comprising the at least one imaging sensor (fig. 2, first photodetector 35, par. [0029]).

Chen teaches at least one imaging sensor (fig. 1, CCD camera 1-2, Summary) thereby enabling acquiring, by the at least one imaging sensor (fig. 1, image acquisition module 2, Summary), image data informative of the optical device (fig. 1, lens group 1-1, Summary) of the given pair, and processing the acquired image data (fig. 1, data processing of 3, it is input into the computer 4, Summary) to obtain results informative of operability of the optical device (lens group 1-1) of the given pair.  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 3, Nakamur and Chen teaches the system of claim 2, Nakamur further teaches wherein the PMC (fig. 2, calculator 21, par. [0026]) is configured to, during test of the optical device (fig. 2, Galvano mirror 44a, par. [0037]) of the given pair (fig. 2, Galvano mirrors 44a, 44b, par. [0037]) control, for each of one or more other pairs, one or more optical elements of the other pair (par. [0037], [0041]), wherein the one or more optical elements (fig. 2, optical fibers 38a, 38b, and 38c, collimator lenses 39a, 39b, and 39c, a mirror 40a, a light guide element (mirror) 40b, par. [0033]) of the other pair are located upstream the optical device of the given pair along an optical path (fig. 2, first optical path L1, par. [0041]) of the scanner (fig. 2, optical device 31A, par. [0029]), to allow transmission of light of an optical device of the other pair (fig. 2, collimator lenses 39a, mirror 40a, par. [0033]) along an optical path towards another optical device (fig. 2, polarization beam splitter 41, wavelength plate 42, par. [0033]) of the scanner.  

Regarding claim 4, Nakamur and Chen teaches the system of claim 1, Nakamur further teaches, wherein the optical devices (fig. 2, internal optical system 36, par. [0029]) of the scanner (fig. 2, optical device 31A, par. [0029]), include at least one of a beam expander, a beam shaper, a beam polarizer, a phase corrector, a beam divider, and a beam collector (fig. 2, collimator lenses 39a, 39b, and 39c, par, [0033]).  

Regarding claim 5, Nakamur and Chen teaches the system of claim 1, Nakamur further teaches, wherein the PMC (fig. 2, calculator 21, par. [0026]) is configured to: - obtain, for the first optical device (fig. 2, pupil relay lens 45, par. [0033]), a plurality of image data, or data representative thereof (fig. 2, calculator 21 generates a pattern image or an emitted light image (an analysis image) on the basis of detection signals input from the photodetectors 34 and 35, par. [0043]). 
Nakamur does not teach a plurality of image data, or data representative acquired based on a plurality of tests of the first optical device performed at different periods of time, and - output data indicative of operability of the first optical device based on the plurality of image data or data representative thereof.  
Chen teaches a plurality of image data (fig. 1, CCD camera 1-2, Summary), or data representative acquired based on a plurality of tests (detect the absolute position, relative position, linearity, evenness of scan of the optical scanning system, abstract) of the first optical device (fig. 1, lens group 1-1, Summary) performed at different periods of time, and - output data indicative of operability of the first optical device (lens group 1-1) based on the plurality of image data (fig. 1, data processing of 3, it is input into the computer 4, Summary) or data representative thereof.  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 6, Nakamur and Chen teaches the system of claim 1, Chen further teaches, wherein the PMC (fig. 1, data processing of 3, it is input into the computer 4, Summary) is configured to predict, based on a plurality of image data (fig. 1, CCD camera 1-2 video signal, detailed description) acquired during a plurality of tests (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary) of the first optical device (fig. 1, lens group 1-1, Summary), or data representative thereof, a life cycle (performance repeatability, Summary) of the first optical device.  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 7, Nakamur and Chen teaches the system of claim 5, Chen further teaches, wherein the PMC (fig. 1, data processing of 3, it is input into the computer 4, Summary) is configured to monitor evolution of the plurality of image data (fig. 1, CCD camera 1-2 video signal, detailed description), or data representative thereof, over the plurality of different periods of time (video images is related to plurality of different periods of time), and to output data indicative of operability (detect the optical performance of the beam scanning system, Summary) of the first optical device based at least on a matching of the evolution with an operability criterion (normal working state Background technique).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 8, Nakamur and Chen teaches the system of claim 5, Chen further teaches, configured to, during performing a plurality of tests (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary) of the first optical device (fig. 1, lens group 1-1, Summary) at a plurality of different periods of time (fig. 1, CCD camera 1-2 video signal, detailed description), (video images is related to plurality of different periods of time), maintain one or more optical parameters constant (spot characteristics) for the plurality of tests.  



Regarding claim 10, Nakamur and Chen teaches the system of claim 2, Chen further teaches, comprising an interface (fig. 1, image data output terminal of the computer is connected to the image data input terminal of the computer 4, Summary) configured to output, for each optical device  (fig. 1, lens group 1-1, Summary) that has been tested, data informative of an operability of the optical device (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 11, Nakamur does not teach a method of testing an optical device and - processing the acquired image data to obtain results informative of operability of the optical device.
 	Nakamur teaches an optical device in a scanner (fig. 2, optical device 31A, par. [0029]) for scanning a semiconductor specimen (fig. 1, semiconductor device D, par. [0022]), the method comprising: - controlling, by a processor and memory circuitry (PMC) (fig. 2, calculator 21, par. [0026]) operatively connected to the scanner, an fig. 2, Galvano mirrors 44a, par. [0033]) optically connected to the optical device (fig. 2, pupil relay lens 45, par. [0033]) to deviate an optical path  (fig. 2, first optical path L1, par. [0041]) of light transmitted by the optical device (45) so to transmit towards an imaging sensor (fig. 2, first photodetector 34, par. [0029]), thereby enabling acquiring, by the imaging sensor, image data informative of the optical device, wherein in a scanning mode the optical element (44a) enables light transmitting from the optical device towards another optical device (fig. 2, light guide element (mirror) 40b, par. [0033]) comprised in the scanner (31A). 
Chen teaches a method of testing an optical device (fig. 1, lens group 1-1, Summary) and – processing (fig. 1, data processing of 3, it is input into the computer 4, Summary)  the acquired image data (fig. 1, image acquisition module 2, Summary) to obtain results informative of operability of the optical device (lens group 1-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide detection of the optical performance of optical scanning system, as taught in Chen in modifying the apparatus of Nakamur and Chen. The motivation would be structure is simple, and the volume is small, and the cost is low.

Regarding claim 12, Nakamur and Chen teaches the method of claim 11, wherein the scanner (fig. 2, optical device 31A, par. [0029]) comprises: - a plurality of pairs (fig. 2, collimator lenses 39a, mirror 40a, collimator lenses 39b, mirror 41a, par. [0033]), each pair including: an optical device (fig. 2, collimator lens 39a, par. [0033]) fig. 2, first optical path L1, par. [0041]) towards another optical device (fig. 2, collimator lens 40a, par. [0033]) of the scanner, 
at least one optical element (fig. 2, Galvano mirror 44b, par. [0037]) optically connected to the optical device (39a) and capable to deviate an optical path (L1) of light transmitted by the optical device, wherein the method comprises, during test of an optical device of a given pair (fig. 2, Galvano mirrors 44a, 44b, par. [0037]), by the PMC (fig. 2, calculator 21, par. [0026]): 
 controlling at least one optical element (44a) of the given pair to deviate the optical path of light transmitted by the optical device of the pair (44a, 44b) so to transmit along a second optical path (fig. 2, first optical path L2, par. [0041]) comprising the at least one imaging sensor (fig. 2, first photodetector 35, par. [0029]), 
Nakamur does not teach at least one imaging sensor thereby enabling acquiring, by the at least one imaging sensor, image data informative of the optical device of the given pair, and processing the acquired image data to obtain results informative of operability of the optical device of the given pair.  
Chen teaches at least one imaging sensor (fig. 1, CCD camera 1-2, Summary) thereby enabling acquiring, by the at least one imaging sensor (fig. 1, image acquisition module 2, Summary), image data informative of the optical device (fig. 1, lens group 1-1, Summary) of the given pair, and processing the acquired image data (fig. 1, data processing of 3, it is input into the computer 4, Summary) to obtain results informative of operability of the optical device (lens group 1-1) of the given pair.  


Regarding claim 13, Nakamur and Chen teaches the system of claim 12, Nakamur further teaches, comprising, by the PMC (fig. 2, calculator 21, par. [0026]), during test of the optical device (fig. 2, Galvano mirror 44a, par. [0037]) of the given pair (fig. 2, Galvano mirrors 44a, 44b, par. [0037]), controlling, for each of one or more other pairs, an optical elements (fig. 2, optical fibers 38a, 38b, and 38c, collimator lenses 39a, 39b, and 39c, a mirror 40a, a light guide element (mirror) 40b, par. [0033]) of the other pair, located upstream the optical device of the given pair along an optical path (fig. 2, first optical path L1, par. [0041]) of the scanner, to allow transmission of light of an optical device of the other pair (fig. 2, collimator lenses 39a, mirror 40a, par. [0033]) along an optical path towards another optical device (fig. 2, polarization beam splitter 41, wavelength plate 42, par. [0033]) of the scanner.  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 14, Nakamur and Chen teaches the system of claim 11, Chen further teaches, comprising: - obtaining, for the first optical device (fig. 1, lens group 1-1, Summary), a plurality of image data (fig. 1, CCD camera 1-2 video signal, detailed description) or data representative thereof, acquired based on a plurality of tests of the first optical device performed at different periods of time (fig. 1, CCD camera 1-2 video signal, detailed description), (video images is related to plurality of different periods of time), and - outputting data indicative of operability of the first optical device based on the plurality of image data or data representative thereof (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 15, Nakamur and Chen teaches the system of claim 11, Chen further teaches, comprising predicting, based on the plurality of image data (video images is related to plurality of different periods of time) acquired during a plurality of tests (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary) of the first optical device (fig. 1, lens group 1-1, Summary), or data representative thereof, a life cycle (performance repeatability, Summary) of the first optical device.  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 16, Nakamur and Chen teaches the system of claim 14, Chen further teaches, comprising monitoring evolution of the plurality of image data (fig. 1, CCD camera 1-2 video signal, detailed description), or data representative thereof, over the plurality of different periods of time (video images is related to plurality of different periods of time), and outputting data indicative of operability (detect the optical performance of the beam scanning system, Summary) of the first optical device (fig. 1, lens group 1-1, Summary) based at least on a matching of the evolution with an operability criterion (normal working state Background technique).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 17, Nakamur and Chen teaches the system of claim 11, Chen further teaches, comprising, during performing a plurality of tests (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary) of the first optical device (fig. 1, lens group 1-1, Summary) at a plurality of different periods of time (fig. 1, CCD camera 1-2 video signal, detailed description), (video images is related to plurality of different periods of time), maintaining one or more optical parameters constant  (spot characteristics) for the plurality of tests.  
The references are combined for the same reason already applied in the rejection of claim 1.


Regarding claim 19, Nakamur and Chen teaches the system of claim 12, Chen further teaches, comprising outputting, on an interface (fig. 1, image data output terminal of the computer is connected to the image data input terminal of the computer 4, Summary), for each optical device (fig. 1, lens group 1-1, Summary) that has been tested, data informative of an operability of the optical device (detect the optical performance of the beam scanning system, and can comprehensively detect the spot characteristics and the scanning spot array characteristics of the beam scanning system, including the absolute position, relative position, position accuracy, repeatability, and instantaneous field of view of the spot, Summary).  
The references are combined for the same reason already applied in the rejection of claim 1.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamur in view of Chen as applied to claim 1 or 11 above, and further in view of Ganz et al. US 2004/0105575 A1 (hereinafter referred to as Ganz).

Regarding claims 9, Nakamur and Chen teaches the system of claim 1, Chen further teaches output data indicative of operability (detect the optical performance of the beam scanning system, Summary) of the first optical device (fig. 1, lens group 1-1, Summary).
grey informative of grey level based on the image data based on Dgrey.
Ganz teaches wherein the PMC (fig. 1, elm. 105, par. [0055]) is configured to determine data Dgrey informative of grey level (fig. 1, gray level representing the intensity (0 to 255) of each pixel, par. [0055]) based on the image data (fig. 1, image data array, par. [0055]), and to output data indicative of operability based on Dgrey (fig. 1, “…digitized images are automatically recorded in the database of computer 105 and can be analyzed and scored by an operator via monitor 620. The digitized images may be further processed, analyzed, and the contents of the individual well scored by computer 105 executing program instructions to perform calculations on the image data array…”, here the image data array represents objects being inspected, par. [0055]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use gray scale level representing the intensity of each pixel of images in computer, as taught in Ganz in modifying the apparatus of Nakamur and Chen. The motivation would be intensity measurements are implicitly creating a gray-scale image gray level images which are fairly easy to conceptualize.

Regarding claims 18, Nakamur and Chen teaches the system of claim 11, Chen further teaches outputting data indicative of operability (detect the optical performance of the beam scanning system, Summary) of the first optical device (fig. 1, lens group 1-1, Summary).
grey informative of grey level based on the image data, and outputting data indicative of operability of the first optical device based on Dgrey.
Ganz teaches comprising determining (fig. 1, elm. 105, par. [0055]) data Dgrey informative of grey level (fig. 1, gray level representing the intensity (0 to 255) of each pixel, par. [0055]) based on the image data (fig. 1, image data array, par. [0055]), and to output data indicative of operability based on Dgrey (fig. 1, “…digitized images are automatically recorded in the database of computer 105 and can be analyzed and scored by an operator via monitor 620. The digitized images may be further processed, analyzed, and the contents of the individual well scored by computer 105 executing program instructions to perform calculations on the image data array…”, here the image data array represents objects being inspected, par. [0055]).
The references are combined for the same reason already applied in the rejection of claim 9.

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamur in view of Chen in view of Huebel et al. US 2016/0282221 A1 (hereinafter referred to as Huebel).

Regarding claim 20, Nakamur teaches a processor and memory circuitry (PMC) (fig. 2, calculator 21, par. [0026]), cause the PMC to perform operations comprising: - controlling an optical element (fig. 2, Galvano mirrors 44a, par. [0033]) optically fig. 2, pupil relay lens 45, par. [0033]) in a scanner (fig. 2, optical device 31A, par. [0029]) for scanning a semiconductor specimen (fig. 1, semiconductor device D, par. [0022]), to deviate an optical path of light (fig. 2, first optical path L1, par. [0041]) transmitted by the optical device (45) so to transmit towards an imaging sensor (fig. 2, first photodetector 34, par. [0029]), thereby enabling acquiring, by the imaging sensor, image data informative of the optical device, wherein in a scanning mode the optical element (fig. 2, pupil relay lens 45, par. [0033]) enables light transmitting from the optical device towards another optical device (fig. 2, light guide element (mirror) 40b, par. [0033]), comprised in the scanner, and processing the acquired image data (fig. 2, calculator 21 generates a pattern image or an emitted light image (an analysis image) on the basis of detection signals input from the photodetectors 34 and 35, par. [0043]) to obtain results informative of operability of the optical device.
Nakamur does not teach a non-transitory computer readable medium comprising instructions; imaging sensor thereby enabling acquiring, by the imaging sensor, image data informative of the optical device, and processing the acquired image data to obtain results informative of operability of the optical device.

Chen teaches imaging sensor (fig. 1, a CCD camera 1-2, Summary), thereby enabling acquiring, by the imaging sensor, image data informative of the optical device (fig. 1, lens group 1-1, Summary), and processing the acquired image data (fig. 1, image acquisition module 2, Summary) to obtain results informative of operability of fig. 1, data processing of 3, it is input into the computer 4, Summary).
The references are combined for the same reason already applied in the rejection of claim 1.
Huebel teaches a non-transitory computer readable medium comprising instructions (clm. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a non-transitory computer-readable medium containing program instructions stored therein for causing a computer system to perform a computer-implemented method for, as taught in Huebel in modifying the apparatus of Nakamur and Chen. The motivation would be to optimize and automate workflow. Control by software is more reliable because it is less hardware dependent and thus less susceptible to failure due to physical wear and tear. Additionally, a system whose control is predominately software based is less expensive to service since there are less components which may fail (e.g., problem diagnostics are simpler since there are fewer items to consider).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858